834 F.2d 172
UNPUBLISHED DISPOSITIONNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mahala F. RICE, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 86-6297.
United States Court of Appeals, Sixth Circuit.
Oct. 26, 1987.

Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges;  and JOHN PECK, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff appeals from an order of the district court affirming a decision of the Secretary denying her retirement insurance benefits because she had not attained the age of sixty-two years.


2
Having carefully considered the record on appeal, and the briefs of the parties, we are unable to say that the Secretary's decision is not supported by substantial evidence.  Accordingly, we affirm the district court's order of December 1, 1986, upon the reasoning set forth in the Findings of Fact, Conclusions of Law and Recommendations of the magistrate, filed October 31, 1986.


3
PECK, Judge, dissenting.


4
With all due respect to my brethren, I do not agree that the Secretary's decision is supported by substantial evidence, and accordingly I would reach the contrary result.